In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the father appeals from an order of disposition of the Family Court, Queens County (Schindler, J.), dated July 24, 1995, which, after a fact-finding hearing, found that he permanently neglected the child, terminated his parental rights, and committed the child to the custody and guardianship of St. Christopher-Ottilie for purposes of adoption.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The clear and convincing evidence in the record amply supports the Family Court’s conclusion that the appellant’s son was a permanently-neglected child. The evidence established that despite the diligent efforts of St. Christopher-Ottilie to encourage and strengthen the parent-child relationship, the appellant failed to substantially and continuously plan for the future of his son for more than one year (see, Social Services Law § 384-b [7] [a]; Matter of Gregory B., 74 NY2d 77; Matter of Carmen N., 237 AD2d 607). Miller, J. P., Florio, McGinity and Luciano, JJ., concur.